Citation Nr: 1755621	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  12-09 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral foot arthritis.


REPRESENTATION

Veteran represented by:	C. Kempton Letts, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2004 to April 2007. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  A hearing was held in January 2015, and the Board remanded the case for additional development in October 2015.  

The Board's remand request included including obtaining private medical records and a VA examination.  The RO made efforts to secure private treatment records, a VA examination was performed, and the Veteran in a letter dated September 2016 confirmed that he had no additional medical evidence to submit.  The Board finds that the remand directives have been substantially complied with and therefore will proceed with the appeal.  Stegall v. West, 11 Vet. App. 268.

The Board notes that in the October 2015 remand, the Board referred the issue of entitlement to compensation under the provisions of 38 U.S.C § 1151.  Subsequently, by way of a letter submitted February 2017, the Veteran's representative stated that the Veteran has no intent of pursuing such a claim.  In addition, in the October 2015 remand, the Board referred the issue of increased ratings of left and right ankle strain.  An appeal of that issue was separately developed, but is not ripe for review as the Veteran requested a hearing on the matter, which has not yet been held.  


FINDING OF FACT

There is no competent evidence of a diagnosis of arthritis in either foot.





CONCLUSION OF LAW

The criteria for bilateral foot arthritis have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish direct service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A lay person is competent to report on the onset and recurrence of his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C. § 7104(a) (West 2012).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.  

Factual Background and Analysis

The Veteran contends that his claimed bilateral foot arthritis should be service connected.  He has reported experiencing bilateral foot pain as a result of long distance running while serving in the military.  

In a June 2008 VA podiatry note, the examiner assessed disabling degenerative joint disease, stating the disease process is expected to follow a course of progressive degeneration.  

In a December 2008 VA podiatry note, the examiner assessed the Veteran with general ankle and rear foot arthralgia-mild degenerative joint disease on foot x-rays, improvement with AFO brace and custom shoes.  

In a March 2009 private examination report the Veteran stated that he had been told he has degenerative joint disease.  In reporting his medical history, he stated that in February 2008 he had degenerative arthritis of the feet.  An x-ray was taken during this examination and the examiner diagnosed several disorders, not including arthritis of either foot.  The examiner did note that the right foot appears to have some type of coalition going on.  

In a May 2009 private medical note, the examiner, when assessing the Veteran's condition indicated that the pain he presented with did not appear to be from any arthritic condition.  

In a June 2009 private medical note, the examiner stated that there was nonspecific marrow signal with the medial malleolus of the right ankle and it did not represent a fracture, but could be secondary to arthritis.  The impression was stated as normal MRI of the bilateral ankles and no abnormalities to suggest tarsal coalition.  

In a December 2011 VA C&P examination after imaging studies were completed the results were stated as no degenerative or traumatic arthritis documented.

An opinion was provided by a VA examiner in June 2014.  After a review of the file the examiner concluded that she could not find any clinical evidence of bilateral foot arthritis.  She noted a review of the file indicates that the Veteran has been seen several times by the VA podiatrist and has undergone several x-rays of his feet.  However, as the examiner noted, there has not been a diagnosis of arthritis of the Veteran's feet at any time.  She also noted that the VA podiatrist diagnosed him with disabling degenerative joint disease without specifying where, indicating that the disease process is expected to follow a course of progressive degeneration.

During the January 2015 hearing, the Veteran's representative argued that the Veteran has arthritis of the feet.  He pointed to a report he identified as being from July 2012.  In referencing this report he quoted language from the June 2009 private medical note referenced above, and he then stated he would quote page 6 of the report.  In quoting the report he stated, "I do not believe that arthritis is significantly contributing to the problems in his feet and ankles."  He argued that indicates the Veteran has arthritis of the feet.   

The Veteran was afforded a VA examination in January 2017.  After imaging studies of the Veteran's feet were performed, the examiner concluded that there was no indication of degenerative or traumatic arthritis.  

An addendum was provided in February 2017.  After a review of the medical evidence of record, including the x-rays that have been performed, the examiner concluded that there is no evidence that indicates degenerative arthritis.  She stated that looking at the current or past films there was no indication of degenerative arthritis.  She noted that the current films are consistent with past films, in that none of them diagnosed any degree of degenerative change.  

The Board notes that the Veteran has consistently complained of pain in his feet, and in the claim that is before the Board, specifically requested service connection for arthritis.  In an August 2007 rating decision the RO granted service connection for bilateral pes planus.  A 10 percent disability rating was assigned because the weight-bearing line was over a medial to the great toe with inward bowing of the tendo achilles, and pain on manipulation and use of the feet.  Thereafter, a 30 percent disability rating was assigned in an April 2012 decision review officer decision.  This rating was assigned in part for pain on manipulation, accentuated and pain on manipulation of the feet.  

Upon review of the record, the only indication that the Veteran has arthritis of the feet comes from the Veteran's subjective statements, including what is reported when his medical history is noted.  The Board notes that there is one medical record of evidence that suggests mild degenerative joint disease of the foot, but in the broader context of the case, that alone does not establish the fact.  The Board did a thorough review of the file and could not locate the report the Veteran's representative referenced in the hearing.  However, even in acknowledging that an examiner made reference to arthritis, in conjunction with all of the medical evidence of record, a reasonable interpretation of the statement is that it was a reference to arthritis in the ankles, rather than the feet.  Likewise, the choice of the wording is hardly an explicit conclusion the Veteran has arthritis in his feet.  The Board understands that the Veteran and his representative believe that the Veteran has arthritis in his feet, but the medical evidence of record is far more probative and outweighs their contentions.  

The Board notes that the Veteran is competent to report symptoms such as pain in his feet, as that requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, neither he nor his representative is competent to attribute these symptoms as part of a diagnosis of arthritis and they are laypersons in this regard.  

The greater weight of the evidence is against the conclusion the Veteran has bilateral foot arthritis, and therefore, the Board must deny the claim.  





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral foot arthritis is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


